Order entered April 30, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00143-CV

                     THEODORE SIMMONS, Appellant

                                        V.

                    MIDLAND FUNDING, LLC, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01681-C

                                    ORDER

      Before the Court is appellant’s April 28, 2020 second motion to compel

court reporter LaToya Jackson-Martinez to file the record of the September 19,

2019 bench trial. Appellant requests the record be filed by May 5, 2020.

      We GRANT the motion to the extent we ORDER Ms. Young-Martinez to

file the record no later than May 11, 2020.

      We note the record was first due February 25, 2020 and the deadline has had

to be extended twice because of Ms. Young-Martinez’s failure to file the record
and otherwise communicate with the Court. Accordingly, and because the appeal

cannot proceed without the record, we caution Ms. Young-Martinez that failure to

file the record by May 11th may result in the Court taking such action as is

necessary to ensure compliance including ordering she not sit as a court reporter

until the record is filed.

       We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No. 3;

Janet Wright, as Official Court Reporter for County Court at Law No. 3; Ms.

Young-Martinez; and, the parties.




                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE